Citation Nr: 1725705	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an additional acquired psychiatric disorder (in addition to PTSD and depressive disorder), to include an anxiety disorder and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

By way of history, it is noted that the Veteran's original claim in October 2007 was for service connection for post-traumatic stress disorder (PTSD), anxiety, and depression.  In a September 2008 rating decision, the RO denied service connection for PTSD, anxiety, and depression.  The Veteran filed a notice of disagreement with that decision, instigating the current appeal.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge who was conducting Travel Board hearings in Portland, Oregon.  A transcript of the hearing has been associated with the claims file.  In November 2013, the case was remanded for further development regarding the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  

The Veteran underwent a VA psychiatric examination in May 2014.  The RO issued a rating decision in October 2014 granting service connection for post-traumatic stress disorder (PTSD).  The RO also issued a supplemental statement of the case (SSOC) in October 2014, which denied service connection for depression.  The case was then returned to the Board. 

In April 2015, the case was remanded for further development regarding the nature and etiology of an adjustment disorder diagnosed in September 2008.  At that time, depression and anxiety were still pending issues.

The Veteran underwent another VA psychiatric examination in December 2015.  The RO issued a rating decision in October 2016 granting service connection for depression.  The RO also issued a SSOC in October 2016, continuing the denial of service connection for anxiety and an adjustment disorder.  The case is back before the Board for further appellate review.


FINDINGS OF FACT

1.  A diagnosis of a separate and distinct anxiety disorder has not been made during the pendency of the Veteran's claim; the symptoms of anxiety have been attributed to the Veteran's service connected PTSD with depression.

2.  Diagnoses of an adjustment disorder made during the pendency of the Veteran's claim in September 2008 and June 2011 has been attributed by competent evidence to the Veteran's period of service; and competent evidence dated in December 16, 2015, shows that the adjustment disorder had resolved.


CONCLUSION OF LAW

1. The criteria for service connection for an anxiety disorder have not been met or approximated.  38 U.S.C.A. § 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for an adjustment disorder, have been met from October 18, 2007 until December 16, 2015.  The criteria for service connection for an adjustment disorder from December 16, 2015 have not been met.  38 U.S.C.A. § 1110, 1111, 5107, 5110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in November 2013 and April 2015.  The Board specifically instructed the RO to obtain VA examinations to address the nature and etiology of any acquired psychiatric disorders, including adjustment disorder diagnosed in September 2008.  The requested VA examinations were performed in May 2014 and another was performed in December 2015.  The Veteran's claim was readjudicated in an October 2016 Supplemental Statement of the Case.  

The Board takes notice that in a September 2008 VA examination, the examiner considered sleep disturbances, mild memory problems, and symptoms associated depression and trauma that resulted in a diagnosis of adjustment disorder.  Subsequently, in a May 2014 and a December 2015 VA examination, the examiner also considered sleep disturbances, memory problems, and symptoms associated with depression and trauma along with additional symptoms such as impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran was diagnosed with depression and post-traumatic stress disorder (PTSD).  The examiner acknowledged in the December 2015 VA examination that the Veteran had previously been diagnosed with an adjustment disorder; however, that diagnosis was not made by the examiner in the December 2015 report and the examiner opined that the adjustment disorder likely resolved.  The symptoms considered in connection with the 2008 adjustment disorder diagnosis were also considered in the subsequent psychiatric examinations and ratings for depression and PTSD.  

Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

The Veteran's Claims Assistant Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The record includes an original VCAA notice dated November 2007.  Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in September 2008, May 2014, and December 2015 to assess Veteran's psychological disorders.  Therefore, the duties to notify and assist have been met.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder in addition to his already service-connected PTSD with depression; specifically that he has an anxiety disorder and adjustment disorder, caused by his service in the Vietnam War.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A personality disorder is not a disability for which service connection may be granted; rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. § 3.303(c); 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.  

The record shows that the Veteran underwent a VA psychiatric examination in September 2008, in which the Veteran was diagnosed with an adjustment disorder.  The examiner considered sleep disturbances, mild memory problems, and symptoms associated depression and trauma that resulted in a diagnosis of adjustment disorder.  The examiner did not provide an etiological opinion for the diagnosed adjustment disorder which resulted in a Board remand for another VA psychiatric examination.

During a May 2014 VA psychiatric examination, the Veteran was diagnosed with PTSD.  The examiner opined that PTSD was caused or exacerbated by military stressors and related to the Veteran's fear of hostile military or terrorist activity.  The examiner also considered sleep disturbances, memory problems, and symptoms associated with depression and trauma along with additional symptoms such as impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner also diagnosed the Veteran with major depression but opined that that it was less likely than not that the depression was secondary to the PTSD.  The examiner's report is silent in regards to an adjustment disorder.

The Board remanded the claim again for another VA psychiatric examination to address the September 2008 diagnosis of an adjustment disorder.  A VA psychiatric examination was performed in December 2015.  The examiner opined that "most likely [the Veteran's] adjustment disorder has resolved."  Further, the examiner diagnosed the Veteran with an "other specified depressive disorder related to PTSD."  The examiner considered symptoms such as nightmares, intrusive thoughts, distant from others, loss of interest in activities, sleep disturbances, hypervigilance, and mild irritability.  The examiner noted that depression frequently co-occurs with PTSD but did not cause functional impairment over and above his PTSD.   The examiner stated that the Veteran had previously been diagnosed with adjustment disorder "due to current life stressors" and "likely resolved."

The Veteran's service treatment records do not indicate any mental health or psychiatric treatment during service, and the Veteran did not report psychiatric issues on his entry or exit examinations.  It is noted that the Veteran's VA medical records dated June 2011 indicate that he received an initial diagnosis of "adjustment disorder: mixed anxiety/depression" and "depressive disorder: NOS."  

The record shows that the Veteran underwent three VA examinations to assess his psychiatric disorders.  While the record does note symptoms of anxiety, an anxiety disorder has not been diagnosed but rather has been attributed as symptomology of other diagnosed disorders.  

As noted above, one of the critical elements for establishing service connection is competent evidence of a current disability.  The essence of such an element is a medical diagnosis.  See Hickson, supra. the Board finds that the preponderance of the evidence does not support a finding that the Veteran has a diagnosed anxiety disorder. Therefore, service connection for an anxiety disorder is not warranted. 38 C.F.R. §§ 3.303, 3.310; see Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  

On the other hand, the Veteran did have a diagnosis for an adjustment disorder in September 2008 and June 2011.  The record, however, does not indicate such diagnosis since June 2011.  In fact, the December 2015 VA examiner opined that the adjustment disorder likely resolved.  Thus, while the preponderance of the evidence is against the finding that the Veteran currently has an adjustment disorder, resolving reasonable doubt in the Veteran's favor, the evidence does support a finding that the Veteran did have such a disorder that was related to his service-connected PTSD and depression during the pendency of the Veteran's claim, specifically, from October 18, 2007, the date of the Veteran's application for compensation, through December 16, 2015, the date of the VA psychiatric examination which reported that the disorder likely resolved.  

In the future evaluation of such a disorder, however, it should be noted that VA examiners attributed the Veteran's symptoms of adjustment disorder to PTSD and depression.  It appears from the record that the same symptoms were considered in the diagnoses for PTSD and depression as were considered in the initial diagnosis for adjustment disorder.  Thus, it must be considered whether granting a separate rating for adjustment disorder in addition to depression and PTSD would constitute pyramiding, which is contrary to VA regulations.  See 38 C.F.R. § 4.14 (2016).  

In summary, as the preponderance of the evidence is against the claim regarding the anxiety disorder and the claim of a current adjustment disorder, the benefit-of-the-doubt doctrine cannot be applied.  However, the Board has resolved all reasonable doubt in favor of the Veteran in regards to the claim for an adjustment disorder for a specific period and finds that service connection for an adjustment order is warranted from October 18, 2007 to December 16, 2015.  38 U.S.C.A. § 5107(b), 5110; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to service connection for an additional acquired psychiatric disorder (in addition to PTSD and depressive disorder), to include an anxiety disorder, is denied.

Entitlement to service connection for an additional acquired psychiatric disorder (in addition to PTSD and depressive disorder), namely an adjustment disorder, is granted with effective dates of October 18, 2007 through December 16, 2015.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


